DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 2/09/2021 to claims 1, 9, and 19 have been entered. Claims 10, 17, and 18 have been canceled. Claims 21-26 have been added. Claims 1-3, 5, 7-9, and 11-26 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 depends from claim 1 and are rendered indefinite based upon the instant amendments to claim 1, as there are at least two reasonable interpretations of 
Claim 9 depends from claim 1 and are rendered indefinite based upon the instant amendments to claim 1, as there are at least two reasonable interpretations of this claim that cannot be resolved even when the claim is read in light of the specification. As claim 1 now requires decreasing parasympathetic activity, claim 9 could further comprise also decreasing the sympathetic/parasympathetic activity ratio as an additional step. Claim 8 could also be replacing any decrease in parasympathetic activity with an increase in sympathetic activity.  However, claim 9 does not recite “further comprising” to clarify the first interpretation, the embodiment of decreasing the sympathetic activity would appear to broaden the claim, nor does the claim recite “instead of” or any similar exemplary language to clarify the second interpretation. Correction is required.
Claim 21 depends from claim 1, requiring the administration of smelling salts. (i.e. ammonium salts). However, the extrinsic evidence makes clear that application of smelling salts increases the sympathetic activity of the subject. See Wieling et al. (Clin Auton Res (Jul. 2011), 21, 415-418; Reference U)(p417, paragraph starting “Based on our observation…”). Therefore, claim 21 is indefinite because agent to be administered 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5, 7-9, and 11-26 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claim(s) 1-3, 5, 7-10, and 14-18 are determined to be directed towards the naturally-occurring process of sympathetic and parasympathetic modulation in a mammalian/human subject when said subject consumes food.
Applicant is directed to M.P.E.P. § 2106 and https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility for the most recent guidance on patent eligibility under 35 U.S.C. § 101.
Regarding Step 2A, the claimed invention is directed towards the naturally-occurring process of sympathetic and parasympathetic modulation in a 
Claims 1-3, 5, 7-10, and 14-18 are directed towards the naturally-occurring process of an increase in sympathetic nervous activity and reciprocal decrease in parasympathetic nervous activity in a subject when said subject decreases their food intake, as taught by Bray (2000, International Journal of Obesity, v24 (Suppl 2), S8-S17; provided in the IDS dated 4/15/2019), Lenard (2008; Obesity, v16(Suppl 3), S11-S22; provided in the IDS dated 4/15/2019), and Liang (2011, Journal of Gastroenterology and Hepatology, v26(6), p1065-1071; provided in the IDS dated 4/15/2019).
Bray teaches food intake and sympathetic nervous activity are inherently and reciprocally related, based on the review of pharmacological treatments and brain-lesioning experimental animals and summarized in Table 1(S9, left column, paragraph immediately above Table 1; also, Table 1). Bray teaches that lesioning the ventromedial hypothalamus leads to hyperphagic obesity, and electrical firing of nerves to the brown adipose tissue is reduced thus causing decreased thermogenesis in the adipose tissue and delayed satiety in the subjects (S9, left column, paragraph immediately above Table 1). Bray teaches that lesioning the lateral hypothalamus leads to hypophasia and a permanent increase in sympathetic nervous activity and body weight (S9, right column, paragraph starting “The lateral hypothalamus…). Bray teaches that brain lesioning experiments correlate well to in vivo experiments wherein the sympathetic nervous activity decreased as a function of food intake (Figures 1 and 2; S9, right column, paragraph starting "The broader physiological significance..."). Bray teaches 
Lenard reviews the autonomic nervous system in the context of food seeking behavior and physical activity (Abstract). Lenard teaches that sympathetic nervous system and parasympathetic nervous system work in concert to balance homeostatic energy intake and expenditure for a vertebrate subject (S18, left column, paragraph starting “An important feature of homeostatic energy balance regulation”). Lenard teaches that under normal circumstances of a routine decrease in food/fuel availability, low levels of gut hormones and elevated levels of ghrelin trigger food memory retrieval and spatial loading of those memories into the hippocampus thus activating orexin neurons and other arousal systems such that sympathetic activity/tone is increased (S18, subheading starting "Coping with an energy deficit..."). The combination of low gut hormones and high ghrelin levels sensitizes the mesolimbic dopamine reward system to compel the subject to search for the food retrieved from memory (S18, subheading starting "Coping with an energy deficit..."). The parasympathetic nervous system is gradually turned on to prepare the gut for receiving food, and after the food is consumed then ghrelin levels drop and leptin levels rise rapidly to single satiation (S18, subheading starting "Coping with an energy deficit..."). Once “safety” is found the sympathetic nervous system is rapidly turned off and the cycle repeats anew.
Liang teaches that the vagal nerve is a major parasympathetic nerve in the gastrointestinal tract, wherein acetylcholine is the major neurotransmitter and activation of the vagal nerve increases the digestive function of the gastrointestinal tract (p1065, right column, first paragraph starting "The vagus nerve...").


Claims 17 and 18 only further limit the species of subject, which is not sufficient to amount to significantly more as these limitations do not disclaim the natural process.
Claim 19 is only directed towards the mental steps of assessing and determining a treatment for a subject. Claim 19 does not recite any element that amounts to significantly to significantly more as assessing subjects for one embodiment of parasympathetic bias, food allergies, and the mental step of determining a treatment protocol was routine and conventional in this art. See Wegrzyn et al. (Journal of Allergy and Clinical Immunology (2009), 123 (6:suppl.), S365-S383; of record). Similarly, any generic treatment step is routine and conventional over Wegrzyn as antihistamines are envisioned as a treatment for symptoms of food allergies (S378, “Treating Reactions”), and at least one species of antihistamine, diphenylhydramine (Benadryl) is known in the art for treating food allergy symptoms as taught by Kurowski et al. (American Family Physician (2008), 77(12), 1678-1686; Reference V) (p1684, subheading “Anaphylactic Food Allergy”),  and this compound possesses anticholinergic activity as taught by Hirschowitz et al. (The Journal of Pharmacology and Experimental Therapeutics (1983), 226(1), 171-173; Reference W) (Abstract and p171, paragraph starting “Loew et al…”).
Claims 21-26 depend from claim 1 and are generic, and so only generally interact with the natural principle such that these claims do not practically integrate the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 8, 9, and 14-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Wieling et al. (Clin Auton Res (Jul. 2011), 21, 415-418; Reference U).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of increasing sympathetic activity by bilaterially flexion and extension of a subject’s legs for claims 1 and 8. 
Wieling teaches treating a subject suffering from a severe form of vasovagal syncope by directing the subject to bilaterially flex and extend their legs for 70 seconds such as to rapidly recover the heart rate (HR) and cardiac output (CO) (Abstract; p417, paragraph starting “The upper arm blood pressure…”), anticipating an abnormal parasympathetic bias condition of claim 1, a drop in heart rate and cardiac output for claims 2 and 3, and the acute protocol of claim 12.  Wieling teaches induction of symptoms of vasovagal syncope starting from a supine position and then tilting the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1-3, 8, 9, 11, 14-16, and 21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Wieling et al. (Clin Auton Res (Jul. 2011), 21, 415-418; Reference U). 
The teachings of Wieling are relied upon as set forth above in rejecting the claims as anticipated under 35 U.S.C. § 102.
Regarding claims 11 and 21, Wieling does not teach a single embodiment comprising administering smelling salts.
Wieling further teaches that fainting associated with vasovagal syncope is likely caused by reduced sympathetic activity, and envisions treating subjects with smelling salts to further increase the sympathetic activity in the subjects to revive them after fainting (p417, paragraph starting “Based on our observation in this case history…”), reading on claim 11 and 21. Wieling teaches that smelling salts are a known and time-honored remedy to reduce a prolonged recovery after a faint (p417, paragraph starting “Based on our observation in this case history…”), reading on claim 21.
Regarding claims 11 and 21, it would have been obvious before the invention was made to further treat subject(s) suffering from vasovagal syncope with smelling salts as envisioned by Wieling. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wieling expressly considers and suggests smelling salts to enhance the recovery of the subject after a faint. The skilled artisan would have been motivated to do so because Wieling teaches that 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1-3, 5, 6, 8, 11-13, and 17-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Wegrzyn et al. (Journal of Allergy and Clinical Immunology (2009), 123 (6:suppl.), S365-S383) in view of in view of Kurowski et al. (American Family Physician (2008), 77(12), 1678-1686; Reference V) as evidenced by Hirschowitz et al. (The Journal of Pharmacology and Experimental Therapeutics (1983), 226(1), 171-173; Reference W)
This rejection addresses food allergies as a parasympathetic bias mediated condition. This rejection addresses the embodiment of for increasing sympathetic activity for claim 8, when read in light of the specification (see p. 14).
Wegrzyn teaches a method comprising assessing a (human) subject for food allergies by performing a double-blind, placebo-controlled (oral) food challenge (Table IV; also S365-S366, subheadings “Indications for an OFC” and “Risks and Benefits of an OFC”), and then if a subject suffers an allergic reaction and/or anaphylaxis during the oral food challenge (OFC) the subject should be immediately administered oral or parenteral antihistamines, or intramuscular epinephrine for treatment dependent upon the severity of the allergic reaction and symptoms and treated until such time as the 
Kurowski teaches that for subjects suffering from anaphylactic food allergies, intramuscular diphenhydramine (Benadryl) and be added if epinephrine does not completed resolve the symptoms (p1684, subheading “Anaphylactic Food Allergy”), reading on claim 1. Kurowski teaches that oral or parenteral antihistamines can be administered for more minor (food allergy) reactions (p1684, subheading “Anaphylactic Food Allergy”), reading on claim 1.
Hirschowitz teaches that diphenylhydramine is an anticholinergic as well as an antihistamine (Abstract and p171, paragraph starting “Loew et al…”). Therefore, the diphenylhydramine of Kurowski inherently possesses anticholinergic activity and so reads on decreasing parasympathetic activity of claim 1. 
Regarding claim 1, it would have been obvious before the invention was made to administer the diphenylhydramine of Kurowski to the subjects suffering from food allergy symptoms of Wegrzyn as evidenced by Hirschowitz. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hirschowitz and Kurowski are directed towards food allergies and their associated methods of treatment. The skilled artisan would have been motivated to do so because Kurowski teach that for subjects suffering from anaphylactic food allergies, intramuscular diphenhydramine (Benadryl) and be added if epinephrine does not completed resolve the symptoms and that oral or parenteral antihistamines can be administered for more minor reactions.


Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegrzyn, Kurowski, and Hirschowitz as applied to claim 1 above, and further in view of Turcott (US 7,177,686; Reference A) and Sarif et al. (US 2009/0171418; Reference B).
The teachings of Wegrzyn, Kurowski, and Hirschowitz are relied upon as set forth above.
Regarding claim 22, Wegrzyn, Kurowski, and Hirschowitz do not teach modulating the sympathetic/parasympathetic activity ratio is modulated via a wristband comprising an energy application component. Regarding claim 23, Wegrzyn, Kurowski, and Hirschowitz do not teach modulating the sympathetic/parasympathetic activity ratio is modulated via biofeedback, the biofeedback comprising assessing the sympathetic/parasympathetic balance of the human subject; and providing to the human subject a direct indication of the assessment. Regarding claim 24, Wegrzyn, Kurowski, and Hirschowitz do not teach wherein assessing the sympathetic/parasympathetic balance of the human subject comprises measuring heart rate variability (HRV). Regarding claim 25, Wegrzyn, Kurowski, and Hirschowitz do not teach wherein assessing the sympathetic/parasympathetic balance of the human subject comprises measuring carbon dioxide levels. Regarding claim 26, Wegrzyn, Kurowski, and Hirschowitz do not teach wherein the direct indication of the assessment is provided to the human subject via a personal electronic device.

Sarif teaches a device for non-invasive (electrical) stimulation of an animal’s body (Abstract and Cover figure), reading on claim 22. Sarif envisions treating subjects for food allergies (¶0104), reading on claim 22. Sarif envisions an embodiment wherein the apparatus non-invasively performs transcutaneous electrical nerve stimulation (¶0158), reading on claim 22.
Regarding claim 22, it would have been obvious before the invention was made to further add the wristband device of Turcott being capable of modulating the autonomic tone of a subject to the methods of treating subjects suffering from symptoms of food allergies of Wegrzyn in view of Kurowski and as evidenced by Hirschowitz and further in view of Sarif. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Turcott teaches that the device comprises an electrical stimulation component and is embodied as a wristband, because both Wegrzyn and Kurowski are directed towards treating subjects suffering from symptoms of food allergies, and because Sarif conceptually links the treatment of 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegrzyn, Kurowski, and Hirschowitz as applied to claim 1 above, and further in view of Turcott (US 7,177,686; Reference A).
Turcott teaches devices for measuring the autonomic tone of a patent by photo-plethysmography such as to determine the arterial pulse pressure of the patient (Abstract; Fig. 21 and Col. 23, lines 47-57). Turcott teaches that the device comprises microcontroller 560 and control circuitry 579 to control the (cardiac) pacing parameters and alert intervals (Col. 26, lines 41-49; Fig. 23), wherein the alert comprises a patient alert which provides notification to the patient (Col. 6, lines 78-55 and Fig. 1), reading on claim 23. Turcott teaches an embodiment wherein the device measures heart rate variability (HRV) (Col. 17, line 60 through Col. 18, line 13; also Col. 14, lines 40-67), reading on claim 24. Turcott teaches an embodiment wherein the device measures carbon dioxide levels (Col. 6, line 56 through Col. 7, line 19; Fig. 2 and 3; also Col. 22, line 52 through Col. 23, line 3), reading on claim 25. Turcott teaches the device embodied as a finger cuff, wristband, a configuration resembling a watch, and a 
Regarding claims 23-26, it would have been obvious before the invention was made to further assess the autonomic tone of Wegrzyn’s subjects utilizing the device of Turcott such as to provide an alert to the subject. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Turcott’s device embodied as wearable is capable of measuring autonomic tone and providing an alert to the subject. The skilled artisan would have been motivated to do so because Turcott’s device would predictably provide alerts to the subject if certain measurable physiological parameters, such as HRV and carbon dioxide, are outside of a prescribed range or what persons of ordinary skill in the art would consider a normal range.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant’s arguments on pages 5-11 of the reply have been fully considered, bit not found persuasive of error in view of the new and modified grounds of rejection set forth above and necessitated by the instant amendments to the claims.
With respect to the 35 U.S.C. § 101 patent eligibility rejections, the instant claim amendments have not overcome the rejection of record. Applicant alleges that the claimed methods are not directed towards a judicial exception in view of court’s decision in Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117, 126 U.S.P.Q.2d 1266 (Fed. Cir. 2018) and the June 7th, 2018 Memorandum released to the examining Vanda decision. However, a comparison of the claimed invention to the claims found patent eligible in Vanda suggests that the claimed invention fits the fact pattern of the claims under consideration in Mayo Collaborative Services v. Prometheus Laboratories, Inc. 101 USPQ2d 1961 (2012) that were found ineligible, and not the fact pattern of the claims under consideration in Vanda in spite of Applicant’s assertions to the contrary
First, the claims in Vanda are directed towards the administration of a specific compound (iloperidone) at specific dosages (12 mg/kg day or less, or 12-24 mg/kg day dependent upon the CYP2D6 metabolizer phenotype of the subject(s); Id at 1121), whereas claims 1-3, 5, 6, 8, 9, 11-16, 19, and 20 are entirely generic towards any autonomic disorder, and particular therapeutic compound, any particular change in dosage or treatment schedule. Similarly, newly added claims 22-26 are entirely generic to any particular device. As a whole, the rationale given in Vanda at 1133-1136 relies on the high degree of specificity of the claims as compared to the high degree of generality of the claims in Mayo such that the Vanda claims are not directed towards any natural principle. Particularly at 1135: “In contrast, as shown
above, the claim in Mayo stated that the metabolite level in blood simply "indicates" a need to increase or decrease dosage, without prescribing a specific dosage regimen or other added steps to take as a result of that indication. Mayo, 566 U.S. at 75.”

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Sean C. Barron/Primary Examiner, Art Unit 1653